Filed 9/30/20 Hamilton v. SRO Corp. CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 EUGENE HAMILTON,                                              B301799

          Plaintiff and Appellant,                             (Los Angeles County
                                                               Super. Ct. No. 19STCV04839)
          v.

 SRO CORPORATION et al.,

      Defendants and
 Respondents.



      APPEAL from an order of the Superior Court of Los
 Angeles County, Mark V. Mooney, Judge. Affirmed.
      Eugene Hamilton, in pro. per., for Plaintiff and
 Appellant.
      Berman, Berman, Berman, Schneider & Lowary, Mark
 E. Lowary, Gina M. Genatempo, for Defendants and
 Respondents.
                __________________________

      Plaintiff and appellant Eugene Hamilton appeals from
a judgment of dismissal following an order sustaining a
demurrer in favor of defendants and respondents SRO
Corporation and Steven Mathis. The appellant’s briefs fail
to demonstrate error through coherent argument, including
citation to the record and supporting authority. The
appellant has not shown that he can state a cause of action
based on premises liability or any other legal theory that
would entitle him to relief. Therefore, we affirm.

     FACTS AND PROCEDURAL BACKGROUND

Allegations of the Amended Complaint

       Hamilton filed a complaint on February 14, 2019. The
trial court sustained a demurrer with leave to amend. On
August 9, 2019, Hamilton filed an amended complaint
against SRO Corporation and Mathis for negligence,
punitive damages under Civil Code section 3294, and
intentional infliction of emotional distress as follows.
       SRO owned the Leonide Hotel. In January 2016,
Hamilton entered into a lease with SRO to reside at the
hotel. The security surveillance equipment was operational.
On November 1, 2018, a fire alarm sounded for three hours
because there was no resident manager on duty to silence
the alarm and the fire department had to visit to reset the




                             2
alarm. On November 28, 2017, Hamilton was the victim of a
theft from his locker, which he reported to SRO and to the
police. On October 10, 2017, Reginald Drummer, who was
another resident at the hotel, stole property belonging to
Hamilton, which Hamilton reported to SRO.
      On October 28, 2018, Drummer committed battery
against Hamilton in the outdoor patio area of the hotel.
Hamilton was arrested, however, and charged with battery
against Drummer. A criminal protective order was filed
against Hamilton. Hamilton filed internal complaints about
Drummer with Mathis, who was the senior property
manager of the hotel. Hamilton’s court-appointed attorney
served a criminal subpoena on SRO to produce video
surveillance of the patio area for October 28, 2018. Mathis
responded by withholding evidence and stating that the
footage could not be produced because the request exceeded
the eight-day time period that the system maintains video
footage, after which it records over itself. Hamilton was
acquitted as to the charge of battery against Drummer.
However, Mathis served a notice to terminate Hamilton’s
tenancy based on the battery charge against Drummer, in
addition to alleging that Hamilton violated a different
restraining order. On April 29, 2019, an unlawful detainer
eviction was entered against Hamilton and he was removed
from the hotel. The defendants’ negligence and violation of
their duty of care caused Hamilton to be homeless in April
2019, during which time he was assaulted and sustained
serious injuries.




                             3
       The law requires a manager to reside on premises, and
the landlord owed a duty of care to a tenant to provide and
maintain safe conditions on the leased premises. The
security measures taken by the defendants were not
reasonable or adequate. SRO and Mathis acted with malice,
willful and conscious disregard of Hamilton’s rights or
safety, and subjected him to cruel and unjust hardship by
abandoning the property and their responsibility,
culminating in Hamilton’s battery, arrest, prosecution,
acquittal, eviction, and head injury. The defendants had a
duty to maintain the property in a reasonably safe condition,
and a statutory duty to employ a resident manager for the
64-unit three story property. Their conduct intentionally
inflicted emotional distress that Hamilton suffered from
being attacked, arrested, prosecuted, evicted, and injured.

Further Proceedings

      SRO and Mathis filed a demurrer on the ground that
the amended complaint was so uncertain, the defendants
could not reasonably respond, and leave to amend should be
denied. They argued that the amended complaint failed to
allege facts showing defendants breached a legal duty, and
Hamilton could not show that defendants were the legal or
factual cause of the harm that he suffered. SRO and Mathis
also filed a motion to strike portions of the amended
complaint. Hamilton filed an opposition to the demurrer.
SRO and Mathis filed a reply.




                              4
     A hearing was held on October 15, 2019. No reporter’s
transcript or settled statement has been made part of the
record on appeal. The trial court sustained the demurrer
without leave to amend and placed a discovery motion off
calendar as moot. Hamilton filed a timely notice of appeal.

                       DISCUSSION

      On appeal, it is Hamilton’s duty as appellant to
affirmatively demonstrate error through intelligible
argument, supported by citation to the record and any
relevant legal authority. Hamilton has failed to provide
coherent argument, supported by specific citations to the
record and legal authority, and therefore, he has forfeited his
contentions.

     A. Standard of Review

      “In our de novo review of an order sustaining a
demurrer, we assume the truth of all facts properly pleaded
in the complaint or reasonably inferred from the pleading,
but not mere contentions, deductions, or conclusions of law.
[Citation.] We then determine if those facts are sufficient, as
a matter of law, to state a cause of action under any legal
theory.” (Scott v. JPMorgan Chase Bank, N.A. (2013) 214
Cal.App.4th 743, 751–752 (Scott).) Where the trial court
sustains a demurrer without leave to amend, the denial of
leave to amend is reviewed for abuse of discretion.




                              5
(Schifando v. City of Los Angeles (2003) 31 Cal.4th 1074,
1081; Los Angeles Memorial Coliseum Com. v. Insomniac,
Inc. (2015) 233 Cal.App.4th 803, 819.)
       “[R]eview is limited to issues which have been
adequately raised and briefed.” (Lewis v. County of
Sacramento (2001) 93 Cal.App.4th 107, 116.) “Appealed
judgments and orders are presumed correct, and error must
be affirmatively shown.” (Hernandez v. California Hospital
Medical Center (2000) 78 Cal.App.4th 498, 502.) “‘In order to
demonstrate error, an appellant must supply the reviewing
court with some cogent argument supported by legal
analysis and citation to the record.’ [Citation.]” (United
Grand Corp. v. Malibu Hillbillies, LLC (2019) 36
Cal.App.5th 142, 153 (United).) Where the standard of
review is abuse of discretion, a transcript or settled
statement is in many cases indispensable. (Southern
California Gas Co. v. Flannery (2016) 5 Cal.App.5th 476, 483
(Flannery).)
       An appellate court may grant leave to amend in the
first instance (see, e.g., Careau & Co. v. Security Pacific
Business Credit, Inc. (1990) 222 Cal.App.3d 1371), but it is
the appellant’s burden to state how he could amend the
complaint to state a viable cause of action. (Cantu v.
Resolution Trust Corp. (1992) 4 Cal.App.4th 857, 890 [the
burden to show what facts could be pleaded to state a cause
of action if allowed the opportunity to replead “falls squarely
on [plaintiff]”]; see also Rakestraw v. California Physicians’
Service (2000) 81 Cal.App.4th 39, 43 [“The assertion of an




                              6
abstract right to amend does not satisfy this burden”]
(Rakestraw).)

    B. Failure to State a Claim, Including for
Premises Liability

      In this case, no legal or factual basis has been
presented from which to conclude that the amended
complaint states a cause of action for relief or could be
amended to do so. Although we may exercise our discretion
to consider arguments for which we can discern a legal or
factual basis in the briefs, no such basis is apparent. “‘We
are not obliged to make other arguments for [appellant]
[citation], nor are we obliged to speculate about which issues
counsel intend to raise.’ [Citations.] We may and do
‘disregard conclusory arguments that are not supported by
pertinent legal authority or fail to disclose the reasoning by
which the appellant reached the conclusions he wants us to
adopt.’ [Citation.]” (United, supra, 36 Cal.App.5th at
p. 153.)
      In his appellate briefing, Hamilton simply sets forth
general law applicable to negligence, premises liability,
intentional infliction of emotional distress, fraud, and
obstruction of justice, without any analysis or application to
the facts of his case. He makes no argument to support a
contention that the operative complaint makes out any of the
named causes of action (i.e., negligence, punitive damages,
and intentional infliction of emotional distress). Rather,




                              7
Hamilton’s briefs appear to contend that the amended
complaint states a cause of action for premises liability, or
the trial court abused its discretion by not providing leave to
amend to allege a cause of action for premises liability. In
either event, Hamilton has not demonstrated reversible
error.
      “Landowners under California law are required to
maintain land in their possession and control in a
reasonably safe condition. (Ann M. [v. Pacific Plaza
Shopping Center (1993)] 6 Cal.4th [666,] 674 [(Ann M.)].)
The underlying principle, set forth in Civil Code section
1714, subdivision (a), is that ‘[e]veryone is responsible . . . for
an injury occasioned to another by his or her want of
ordinary care or skill in the management of his or her
property or person. . . . .’ This rule ‘“establishes the general
duty of each person to exercise, in his or her activities,
reasonable care for the safety of others.”’ (Vasilenko v. Grace
Family Church (2017) 3 Cal.5th 1077, 1083 (Vasilenko).)”
(Williams v. Fremont Corners, Inc. (2019) 37 Cal.App.5th
654, 663 (Williams).)
      “One well-established limit is that there is no duty to
act to protect others from the conduct of third parties.
[Citation.] In the case of a landlord, however, the general
duty of maintenance that is owed to tenants and patrons
‘has been held to include the duty to take reasonable steps to
secure common areas against foreseeable criminal acts of
third parties that are likely to occur in the absence of such




                                8
precautionary measures.’ (Ann M., supra, 6 Cal.4th at
p. 674.)” (Williams, supra, 37 Cal.App.5th at pp. 663–664.)
      “As explained more fully in Ann M., ‘the question of the
scope of a landlord’s duty to provide protection from
foreseeable third party crime . . . is determined in part by
balancing the foreseeability of the harm against the burden
of the duty to be imposed.’ (Ann M., supra, 6 Cal.4th at
p. 678.) Where ‘“‘the burden of preventing future harm is
great, a high degree of foreseeability may be required’”’
(ibid.) but ‘“‘where there are strong policy reasons for
preventing the harm, or the harm can be prevented by
simple means, a lesser degree of foreseeability may be
required’”’ (id. at pp. 678–679). ‘[D]uty in such
circumstances is determined by a balancing of
“foreseeability” of the criminal acts against the
“burdensomeness, vagueness, and efficacy” of the proposed
security measures.’ (Id. at p. 679.)” (Williams, supra, 37
Cal.App.5th at p. 664.)
      “Ann M. illustrates how these principles apply. The
plaintiff, an employee at a store in a strip mall shopping
center, was raped by an unknown assailant after he entered
the store armed with a knife. (Ann M., supra, 6 Cal.4th at
pp. 670–671.) She alleged that the defendants who owned
and operated the shopping center were negligent in failing to
provide adequate security to protect her from an
unreasonable risk of harm. (Id. at p. 672.) The court found
that Ann M. had not demonstrated that violent criminal
assaults were ‘sufficiently foreseeable’ to impose a duty upon




                              9
the shopping center to provide security guards in the
common areas. (Id. at p. 679.) It explained that given the
costs of hiring private security guards, ‘a high degree of
foreseeability’ was required to find that the scope of the
landowner’s duty of care included such measures. (Ibid.)”
(Williams, supra, 37 Cal.App.5th at p. 664.)
      “Although Ann M. alleged that previous assaults and
robberies had occurred in the shopping center, the court
found ‘no evidence’ that the shopping center ‘had notice of
these incidents.’ (Ann M., supra, 6 Cal.4th at p. 679.) The
court reasoned that ‘[w]hile a landowner’s duty includes the
duty to exercise reasonable care to discover that criminal
acts are being or are likely to be committed on its land’
(ibid.), the shopping center had demonstrated that it had ‘“a
standard practice . . . to note or record instances of violent
crime” and that [its] records contain[ed] no reference to
violent criminal acts prior to Ann M.’s rape’ (id. at p. 680).
The court further reasoned that even assuming the shopping
center had notice of the previous incidents, they were not
similar in nature to the assault that she suffered, and
neither did other evidence related to the presence of
transients or the statistical crime rate of the surrounding
area satisfy her burden. (Ibid.) The court thus affirmed the
grant of summary judgment for the shopping center since it
owed no duty to Ann M. to provide security guards in the
common areas. (Ibid.)” (Williams, supra, 37 Cal.App.5th at
pp. 664–665.)




                              10
       “California Supreme Court decisions since Ann M.
‘expressly reaffirm the sliding-scale balancing formula
articulated’ by the court for determining when heightened
foreseeability is required to impose a special relationship-
based duty upon the owner or proprietor. [Citation.] The
standard is that ‘imposition of a high burden requires
heightened foreseeability, but a minimal burden may be
imposed upon a showing of a lesser degree of foreseeability.’
[Citations.] So ‘[i]n circumstances in which the burden of
preventing future harm caused by third party criminal
conduct is great or onerous (as when a plaintiff, such as in
Ann M., asserts the defendant had a legal duty to provide
guards . . .), heightened foreseeability—shown by prior
similar criminal incidents or other indications of a
reasonably foreseeable risk of violent criminal assaults in
that location—will be required. By contrast, in cases in
which harm can be prevented by simple means or by
imposing merely minimal burdens, only “regular” reasonable
foreseeability as opposed to heightened foreseeability is
required.’ [Citation.]” (Williams, supra, 37 Cal.App.5th at
p. 665.)
       In this case, Hamilton has not explained how the facts
alleged in the complaint support a claim for premises
liability, and he does not suggest that any additional facts
could be alleged to support such a claim. For example,
Hamilton alleged that SRO had a duty to provide a resident
manager, but has not alleged that SRO had no resident
manager on October 28, 2018. In addition, he has not




                             11
alleged how the presence of a resident manager would have
prevented or affected the incident that occurred between
residents on the outdoor patio. Hamilton alleged that SRO
and Mathis did not maintain video footage for more than
eight days, but has not alleged that they had a duty to
maintain video footage for a different and longer period than
eight days, or if they did, that such a practice would have
prevented or affected the incident between residents.
Hamilton did not allege any way in which SRO and Mathis
failed to take a particular security measure that would or
could have prevented Hamilton’s injuries or otherwise
addressed a foreseeable risk. Hamilton further points to no
offer made to the trial court, or makes no offer to this court,
as to how his complaint could be amended to cure its fatal
defects.
      For the first time on appeal, Hamilton also raises
issues concerning discovery and abuse of process. The
discovery proceedings in this action cannot, however,
substitute for alleging a valid cause of action or otherwise
form the basis for the action. No legal error or abuse of
discretion has been shown, and the order must be affirmed.




                              12
                     DISPOSITION

     The order is affirmed. Respondents SRO Corporation
and Steven Mathis are awarded their costs on appeal.



          MOOR, J.

     We concur:




          BAKER, Acting P. J.




          KIM, J.




                           13